                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            ROBERT INGERSOLL,                                Case No. 19-cv-01164-NC
                                  11
                                                        Plaintiff,                           ORDER GRANTING
Northern District of California




                                  12                                                         DEFENDANTS’ MOTION TO
 United States District Court




                                                   v.                                        DISMISS
                                  13
                                            CITY OF DEL REY OAKS, et al.,                    Re: Dkt. No. 24
                                  14
                                                        Defendants.
                                  15
                                  16
                                  17            Defendants City of Del Rey Oaks and Dino Pick move to dismiss plaintiff Robert
                                  18   Ingersoll’s first amended complaint alleging that Defendants violated his constitutional
                                  19   rights when they fired him from his position as a police officer. See Dkt. No. 24.
                                  20   Although Ingersoll’s amendments cured some deficiencies in his original complaint, he
                                  21   still fails to state a claim. Accordingly, the Court GRANTS Defendants’ motion to
                                  22   dismiss.
                                  23   I.     Background
                                  24          A.   Allegations in First Amended Complaint
                                  25            Ingersoll was employed as a police officer in Seaside, California until 1992, when

                                  26   he was convicted of a federal misdemeanor. See Dkt. No. 23 (“FAC”) ¶¶ 10–11. Twelve

                                  27   years later, then-Chief of Police and acting city manager for Del Rey Oaks, Ron Langford,

                                  28   invited Ingersoll to apply to be a police officer with the Del Rey Oaks Police Department
                                  1    knowing that Ingersoll had previously been convicted of a federal misdemeanor. Id. ¶¶ 12,
                                  2    13. Ingersoll disclosed his misdemeanor conviction on his application materials and was
                                  3    ultimately hired as a reserve police officer. Id. ¶¶ 14, 16. In 2013, Langford promoted
                                  4    Ingersoll to a regular police officer. Id. ¶ 17. Three years later, Ingersoll was again
                                  5    promoted to the rank of Sergeant. Id. ¶ 18. Langford retired in 2017. Id. ¶¶ 19–20.
                                  6           On April 12, 2017, Ingersoll was put on paid administrative leave pending an
                                  7    investigation by the acting Chief of Police. Id. ¶ 19. In October, Del Rey Oaks notified
                                  8    Ingersoll that it was investigating him for workplace misconduct. Id. ¶ 20. As part of that
                                  9    investigation, Del Rey Oaks interviewed Ingersoll in December. Id. ¶ 21. Langford was
                                  10   not interviewed as part of the investigation. Id. ¶ 22.
                                  11          On February 12, 2018, the new Chief of Police, J. Hoyne, recommended that Del
                                       Rey Oaks fire Ingersoll as a result of the investigation. Id. ¶ 23. In particular, Hoyne
Northern District of California




                                  12
 United States District Court




                                  13   recommended termination because Ingersoll (1) made false and misleading statements on
                                  14   his application materials; (2) made false and misleading statements during the
                                  15   investigation; and (3) used discriminatory language while on- and off-duty. See Dkt. No.
                                  16   24-1.1 The next day, Pick sent Ingersoll a letter notifying him that Del Rey Oaks intended
                                  17   to fire him. Id. ¶ 24; see also Dkt. No. 24-2.
                                  18          Ingersoll was afforded an administrative hearing regarding his termination on
                                  19   February 23, 2018. See FAC ¶ 29. He was fired on March 1, 2018. Id. According to
                                  20   Ingersoll, his termination was demanded by an unnamed councilman who wanted to
                                  21   remove all city employees who were loyal to Langford. Id. ¶ 28.
                                  22       B.     Procedural History
                                  23            On May 31, 2019, the Court granted Defendants’ motion to dismiss Ingersoll’s
                                  24   original complaint. See Dkt. No. 21. In that order, the Court noted that Ingersoll failed to
                                  25
                                  26
                                       1
                                        Defendants request judicial notice of two exhibits: Hoyne’s memorandum recommending
                                       Ingersoll’s termination and the notice of Del Rey Oaks’ intent to fire Ingersoll. See Dkt.
                                  27   No. 24-3. The Court previously took judicial notice of these exhibits. See Dkt. No. 21 at 2
                                       n.2. Because Ingersoll’s first amended complaint “necessarily relies” on these documents
                                  28   and he does not contest their authenticity, the Court again GRANTS Defendants’ request
                                       for judicial notice. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001).
                                                                                      2
                                  1    allege sufficient facts to support his Monell claim under 42 U.S.C. § 1983 or his state-law
                                  2    breach of the covenant of good faith and fair dealing claim. Id. The Court granted leave to
                                  3    amend. Id.
                                  4               Ingersoll amended his complaint on June 14, 2019. See Dkt. No. 23. Defendants
                                  5    now move to dismiss, and the motion is fully briefed. See Dkt. Nos. 24, 27, 28. All parties
                                  6    have consented to the jurisdiction of a magistrate judge. See Dkt. Nos. 7, 13.
                                  7    II.   Legal Standard
                                  8               A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                  9    sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). On a
                                  10   motion to dismiss, all allegations of material fact are taken as true and construed in the
                                  11   light most favorable to the non-movant. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–
                                       38 (9th Cir. 1996). The Court, however, need not accept as true “allegations that are
Northern District of California




                                  12
 United States District Court




                                  13   merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
                                  14   Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint need
                                  15   not allege detailed factual allegations, it must contain sufficient factual matter, accepted as
                                  16   true, to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
                                  17   550 U.S. 544, 570 (2007). A claim is facially plausible when it “allows the court to draw
                                  18   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
                                  19   v. Iqbal, 556 U.S. 662, 678 (2009).
                                  20              If a court grants a motion to dismiss, leave to amend should be granted unless the
                                  21   pleading could not possibly be cured by the allegation of other facts. Lopez v. Smith, 203
                                  22   F.3d 1122, 1127 (9th Cir. 2000); see also Fed. R. Civ. P. 15(a) (“The court should freely
                                  23   give leave [to amend] when justice so requires.”).
                                  24   III. Discussion
                                  25         A.      § 1983 Claim
                                  26              In a § 1983 action, a municipality is liable where the alleged action implements a

                                  27   municipal policy or custom in violation of constitutional rights. Monell v. Dep’t of Soc.

                                  28   Servs. of the City of N.Y., 436 U.S. 658, 690 (1978). “Under Monell, municipalities are
                                                                                         3
                                  1    subject to damages under § 1983 in three situations: when the plaintiff was injured
                                  2    pursuant to an expressly adopted official policy, a long-standing practice or custom, or the
                                  3    decision of a final policymaker.” Ellins v. City of Sierra Madre, 710 F.3d 1049, 1066 (9th
                                  4    Cir. 2013) (quotations omitted).
                                  5           In the Court’s prior order, the Court held that Pick was a final policymaker for
                                  6    Monell purposes. See Dkt. No. 21 at 5. Thus, Ingersoll has stated a claim under Monell if
                                  7    there is an underlying constitutional violation. See Monell, 436 U.S. at 690. Ingersoll
                                  8    alleges two constitutional violations: due process under the Fifth and Fourteenth
                                  9    Amendments, and First Amendment retaliation. See FAC ¶ 32. The Court addresses each
                                  10   separately below.
                                  11             1.    Procedural Due Process
                                              Ingersoll concedes that Defendants afforded him some process in the form of an
Northern District of California




                                  12
 United States District Court




                                  13   administrative hearing but alleges that the process was not meaningful and violated his due
                                  14   process rights. See id. ¶ 29. In particular, Ingersoll alleges that the charges levied against
                                  15   him were unduly vague and the administrative statute of limitations had expired on those
                                  16   charges. See id. ¶ 25. As recounted above, Ingersoll was charged with (1) making false
                                  17   and misleading statements on his application materials; (2) making false and misleading
                                  18   statements during the investigation; and (3) using discriminatory language while on- and
                                  19   off-duty. See Dkt. No. 24-1.
                                  20          Ingersoll’s first amended complaint clarified his allegations of vagueness as to the
                                  21   charge that he lied on his application materials. According to Ingersoll, the statute of
                                  22   limitations under the Police Officer Bill of Rights (“POBOR”), Cal. Gov’t Code §§ 3300 et
                                  23   seq., had run because Langford was aware of his federal misdemeanor conviction,
                                  24   reviewed his application, and hired him anyways. 2 See FAC ¶¶ 11–16.
                                  25
                                       2
                                  26     In reply, Defendants argue that § 3304(d)(2)(C) applies to toll the POBOR statute of
                                       limitations here. See Dkt. No. 28 at 7. That statute permits a “reasonable extension” of
                                  27   the limitations period “for coordination of the involved agencies” in a “multijurisdictional
                                       investigation.” Cal. Gov’t Code § 3304(d)(2)(C) (emphasis added). Given that Ingersoll
                                  28   submitted his application in 2004, the Court doubts that § 3304(d)(2)(C) is particularly apt.
                                       Nonetheless, Ingersoll’s due process claim still fails for the reasons described below.
                                                                                     4
                                  1           These new factual allegations, however, are still insufficient to save Ingersoll’s due
                                  2    process claim in its entirety. Ingersoll was also accused of using discriminatory language
                                  3    and racial epithets on- and off-duty. See Dkt. No. 24-2 at 5–6. Although some accusations
                                  4    in Defendants’ notice to Ingersoll were vague, others were not. See Cooper v. Bd. of Med.
                                  5    Exam’r, 49 Cal. App. 3d 931, 942 (1975) (“[T]he liberal rules of administrative pleading
                                  6    require only that the respondent licensee be informed of the substance of the charge and
                                  7    afforded the basic, appropriate elements of procedural due process.”); see also Pac. Gas &
                                  8    Elec. Co. v. Pub. Utilities Comm’n, 237 Cal. App. 4th 812, 859–63 (2015). For example,
                                  9    the notice accused Ingersoll of using racial epithets at a “recent Christmas party” in
                                  10   December 2016. Id. at 6; see also Dkt. No. 24-1 at 3. The notice also accused Ingersoll of
                                  11   having threatened an individual named Griswold—an accusation Ingersoll apparently
                                       admitted. See Dkt. No. 24-2 at 6. And finally, the notice also accused Ingersoll of making
Northern District of California




                                  12
 United States District Court




                                  13   false statements during the administrative investigation, which took place in 2017. See
                                  14   FAC ¶¶ 19–21; see also Dkt. No. 24-2 at 6.
                                  15          Likewise, Ingersoll has not alleged any new facts—aside from his allegations
                                  16   regarding Langford—that suggests the racial language and false statements accusations
                                  17   were barred by the statute of limitations under Cal. Gov’t Code § 3304(d)(1). As the Court
                                  18   explained in its prior order, Ingersoll must allege facts suggesting that Pick or some other
                                  19   person authorized to initiate an investigation discovered the underlying misconduct prior to
                                  20   placing him on administrative leave. See Dkt. No. 21 at 7. He has not done so.
                                  21          Accordingly, Ingersoll fails to state a § 1983 claim on a Fifth and Fourteenth
                                  22   Amendment due process theory.
                                  23             2.     First Amendment Retaliation
                                  24          Ingersoll also argues that Defendants’ actions violated his First Amendment right of
                                  25   political association. According to Ingersoll, some unnamed city councilman wanted to
                                  26   remove all city employees who were loyal to Langford. See FAC ¶ 28. Ingersoll relies
                                  27   solely on Heffernan v. City of Paterson, 578 U.S. ___, 136 S. Ct. 1412 (2016). See Dkt.
                                  28   No. 27 at 5–8.
                                                                                     5
                                  1           In Heffernan, the Supreme Court explained that “the Constitution [generally]
                                  2    prohibits a government employer from discharging or demoting an employee because the
                                  3    employee supports a particular political candidate.” Heffernan, 136 S. Ct. at 1417. Even
                                  4    when the employee did not in fact engage in protected political activity, the employer may
                                  5    still be liable under § 1983. Id. at 1416, 1418. Thus, “[w]hen an employer demotes an
                                  6    employee out of a desire to prevent the employee from engaging in political activity that
                                  7    the First Amendment protects, the employee is entitled to challenge that unlawful action
                                  8    under the First Amendment and 42 U.S.C. §1983—even if . . . the employer makes a
                                  9    factual mistake about the employee’s behavior.” Id. at 1418.
                                  10          Heffernan suggests that Ingersoll does not need to allege that he was actually
                                  11   engaged in protected political activity. See id. But Ingersoll must still allege some facts
                                       that “plausibly suggest (not merely consistent with)” an improper motive to prevent him
Northern District of California




                                  12
 United States District Court




                                  13   from engaging in protected political activity. Twombly, 550 U.S. at 557. Thus, at a
                                  14   minimum, Ingersoll must allege facts that plausibly suggests that Defendants thought he
                                  15   was engaging in political activity. In Heffernan, for example, a police officer was seen
                                  16   picking up a campaign sign for his bedridden mother. Heffernan, 136 S. Ct. at 1416. The
                                  17   officer was fired after being accused of “overt involvement” with the campaign. Id. But
                                  18   here, the sole allegation relating to Ingersoll’s First Amendment retaliation claim is that:
                                  19          On information and belief, the decision to remove Mr. Ingersoll was
                                  20          demanded by a now former city councilman who was attempting to remove
                                  21          all persons from city employment perceived to have been loyal to the former
                                  22          Chief of Police, Langford, such as Mr. Ingersoll.
                                  23   FAC ¶ 28. This single, conclusory allegation fails to drag Ingersoll’s claim over “the line
                                  24   between possibility and plausibility.” Twombly, 550 U.S. at 557.
                                  25          Accordingly, the Court GRANTS Defendants’ motion to dismiss Ingersoll’s § 1983
                                  26   claim. Because Ingersoll has made some progress in refining his claims, the Court will
                                  27   grant leave to amend. If, however, Ingersoll is still unable to state a claim on his second
                                  28   amended complaint, further dismissal will be without leave to amend.
                                                                                     6
                                  1        B.    Breach of the Covenant of Good Faith and Fair Dealing
                                  2           Cal. Gov’t Code § 905 requires presentation of “all claims for money or damages
                                  3    against local public entities” prior to the start of litigation. Cal Gov’t Code § 905; see also
                                  4    City of Stockton v. Super. Ct., 42 Cal. 4th 730, 734 (2007). Contract claims fall under this
                                  5    requirement. Stockton, 42 Cal. 4th at 738 (finding that “[c]ontract claims fall within the
                                  6    plain meaning of the requirement that ‘all claims for money or damages’ be presented to a
                                  7    local public entity”). “It is well-settled that claims statutes must be satisfied even in face
                                  8    of the public entity’s actual knowledge of the circumstances surrounding the claim.” Id.
                                  9    (quoting State of Cal. v. Super. Ct. (Bodde), 32 Cal. 4th 1234, 1239 (2004)).
                                  10          In its prior order, the Court dismissed Ingersoll’s breach of the covenant of good
                                  11   faith and fair dealing claim because he failed to allege that he satisfied § 905’s claim
                                       presentment requirements. See Dkt. No. 21 at 8–9. Ingersoll has not fixed that deficiency.
Northern District of California




                                  12
 United States District Court




                                  13          In his first amended complaint, Ingersoll attached a letter purporting to present a
                                  14   timely claim. See FAC, Ex. A. That letter, however, contains no allegations relating to his
                                  15   breach of the covenant of good faith and fair dealing claim, or any other contract-related
                                  16   claim. See id. To satisfy § 905, claims presented to public entities must include “[a]
                                  17   general description of the indebtedness, obligation, injury, damage or loss incurred.” Cal.
                                  18   Gov’t Code § 910(d). And “[n]o suit for money or damages may be brought against a
                                  19   public entity on a cause of action for which a claim is required to be presented” until a
                                  20   claim has been brought and denied. Stockton, 42 Cal. 4th at 738 (quoting Cal. Gov’t Code
                                  21   § 945.4). Because the claim presented by Ingersoll to Del Rey Oaks simply did not make
                                  22   any mention of a contract or the covenant of good faith and fair dealing, he fails to state a
                                  23   claim. See Turner v. Cal., 232 Cal. App. 3d 883, 890–91 (1991) (claim not presented
                                  24   when “new allegations constitute a complete shift in theory from what the defendants are
                                  25   alleged to have done to cause plaintiff's injuries”).
                                  26          Ingersoll’s reliance on Phillips v. Desert Hospital District, 49 Cal. 3d 699 (1989) is
                                  27   misplaced. In Phillips, the California Supreme Court considered whether a notice under
                                  28   Cal. Code Civ. Proc. § 364 constitutes a presented claim under Cal. Gov’t Code § 905. Id.
                                                                                      7
                                  1    at 708–11. The court also considered whether such notices trigger the counter-notice and
                                  2    defense waiver provisions under Cal. Gov’t Code §§ 910.8, 911, and 911.3. Id. at 706–08.
                                  3    None of those provisions are applicable here.
                                  4           In any case, a claim for breach of the covenant of good faith and fair dealing
                                  5    “depends upon the existence of a valid contract.” Stanley v. Univ. of S. Cal., 178 F.3d
                                  6    1069, 1079 (9th Cir. 1999) (citing Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal.
                                  7    App. 3d 1371, 1392 (1990)). And “[i]n California, the terms and conditions of public
                                  8    employment are determined by law, not contract.” Hill v. City of Long Beach, 33 Cal.
                                  9    App. 4th 1684, 1690 (1995). Ingersoll has not alleged the existence of a valid contract that
                                  10   controls the terms of his employment as a police officer. Thus, he cannot state a claim for
                                  11   breach of the covenant of good faith and fair dealing.
                                              Because Ingersoll’s factual pleadings contradict his claim, the Court GRANTS
Northern District of California




                                  12
 United States District Court




                                  13   Defendants’ motion to dismiss his claim for breach of the covenant of good faith and fair
                                  14   dealing without leave to amend.
                                  15   IV. Conclusion
                                  16          The Court GRANTS Defendants’ motion to dismiss. Ingersoll’s claim under 42
                                  17   U.S.C. § 1983 is dismissed with leave to amend. Ingersoll’s claim for breach of the
                                  18   covenant of good faith and fair dealing is dismissed without leave to amend. If Ingersoll
                                  19   chooses to amend, he must file his amended complaint by September 16, 2019. The
                                  20   amended complaint must cure the deficiencies noted in this order or further dismissal will
                                  21   be without leave to amend. Ingersoll may not add new parties or claims without further
                                  22   leave of the Court.
                                  23          IT IS SO ORDERED.
                                  24
                                  25   Dated: August 14, 2019                    _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  26                                                   United States Magistrate Judge
                                  27
                                  28
                                                                                    8
